Citation Nr: 0103778	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-24 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for allergies.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985 and from July 1985 to May 1990.  Her appeal comes before 
the Board of Veterans' Appeals (Board) from a July 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.



REMAND

The veteran is claiming entitlement to service connection for 
allergies.  She has indicated that she was treated for flu-
like symptoms and hay fever during her active duty, and that 
she received over-the-counter medicines from the pharmacy, 
but because she did not seek medical attention from a doctor, 
her service medical records would not likely reflect her 
treatment.  She reported in her December 1998 claim that she 
received a series of inhalant allergy tests in 1987 or 1988, 
but the hospital pharmacy did not distribute medication 
directly from the doctor, so her medical records would not 
likely show that she received that treatment.  She said that 
she was allergic to dust, dogs, synthetic chemicals including 
perfume, bath soaps, laundry detergents, cleaning products, 
toilet articles, and make-up.  Her reported reactions 
included sneezing, coughing, and watery eyes, and she 
indicated that penicillin and amoxicillin caused her to break 
out in hives.

According to 38 C.F.R. § 3.380 (2000), diseases of allergic 
etiology may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress or as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  See 38 C.F.R. § 3.380.

In light of 38 C.F.R. § 3.380, along with recent changes in 
the laws and regulations regarding veterans' claims, the 
Board concludes that this case must be remanded for further 
development.  During the pendency of this appeal, the 
provisions of 38 U.S.C.A. § 5107, which concern the VA's duty 
to assist a claimant with the development of facts pertinent 
to his or her claim, have been substantially revised.

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).  

In this case, the RO denied her claim on the basis that her 
allergies were considered to be a congenital or developmental 
defect which was unrelated to military service and not 
subject to service connection.  A review of the record shows 
that there is no significant information regarding the 
severity, or even the existence, of the veteran's allergies 
prior to her entry into active military duty.  Likewise, 
there is very little evidence regarding her allergies during 
active duty.  On a September 1988 examination report, there 
was an indication made that she had experienced a penicillin 
reaction in 1978, manifesting swelling with hives, and none 
such medication had been taken since that time.  Treatment 
records from February 1988 and March 1988 show that she had 
dermatitis, blisters, and bumps at those times, but further 
information is not reflected in the notes.  The veteran 
indicated on her December 1998 claim that she had a reaction 
to amoxicillin in December 1988, and that her allergies were 
worse ever since that time.  A review of the service medical 
records shows that her earlier indications were correct 
regarding the suspicion that the service records would not 
reflect pertinent allergy treatment.

Nevertheless, a review of the file leads the Board to 
conclude that a VA examination is required to adequately 
assist the veteran.  According to 38 C.F.R. § 3.380, the 
veteran's claim may not be disposed of routinely as a 
constitutional or developmental abnormality, and any increase 
in the degree of disability during service may likewise not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  The veteran has 
submitted a series of private treatment records showing that 
she is now receiving medical assistance for her allergies.  
Reports from Jerry L. Potts, M.D. (June 1997), Fred G. Nagel, 
Jr., M.D. (June 1998), B.E. Holmes, M.D. (received in March 
1999), Bill F. Hefley, Sr., M.D. (March 1999), along with an 
allergy study performed by Dr. Nagel in July 1998 
collectively show that the veteran currently has allergies.  
Specifically, the July 1998 study reflected that the veteran 
was allergic to house dust, dogs, oak, June grass group, 
Bermuda, Marsh Elder weed, milk, pork, mold mix, house dust 
mite mix, hickory, Johnson grass, ragweed, Amaranth weed, and 
beef.  Her symptoms included excessive sneezing, stuffy and 
runny nose, itchy eyes, sinus drainage and pain, and hives.

The record does not currently contain sufficient evidence 
that her allergies arose during active duty to warrant 
entitlement to service connection.  In this regard, there is 
no evidence that she had allergies during active duty other 
than her assertions many years after her separation from 
military service.  Her service medical records simply do not 
reflect that she had allergies during active duty.  On the 
other hand, she currently has allergies, and according to 
38 C.F.R. § 3.380, diseases of allergic etiology may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Moreover, 
because there is a reasonable possibility that assistance 
would aid the veteran in the establishment of entitlement, 
the Board concludes that an examination is required to 
clarify the record.  No VA examination report regarding 
allergies is currently of record.

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for her 
allergies not already associated with the 
claims file.

2.  The veteran should then be afforded 
an examination by an appropriate 
specialist, for the purpose of 
determining the nature and severity of 
her allergies.  All necessary tests and 
studies should be undertaken, and the 
entire claims file should be reviewed 
prior to the examination.  The examiner 
should document any of the veteran's 
complaints of allergies prior to active 
duty and during active duty.  After 
review of the record and examination of 
the veteran, the examiner is requested to 
express an opinion as to the following 
questions:

(a)  Does the record establish that the 
underlying pathology producing the 
current disability or disabilities pre-
existed her active service?  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history provided by the veteran.  
Essentially, the examiner is requested to 
render an opinion, to the extent possible 
from the evidence in the claims file and 
the history given by the veteran, as to 
whether the veteran's allergies arose 
prior to, during, or after her periods of 
active military duty.

(b)  If the examiner determines that the 
underlying pathology producing the 
allergies pre-existed her service, is it 
at least as likely as not that those 
allergies were aggravated by active duty 
beyond the natural progress of that 
pathology?  Further, in accordance with 
38 C.F.R. § 3.380, if the examiner 
determines that allergies pre-existed 
service, a comparative study must be made 
of its severity at enlistment and 
subsequent to that time.  The examiner 
should also indicate any opinion 
regarding whether the complaints of 
allergies made by the veteran are 
seasonal or subside on the absence of or 
removal of the allergen.  In other words, 
if it appears the in-service pathology 
was acute and transitory, or was a 
temporary flare-up, that should also be 
noted. 

The examiner should identify the 
information on which he or she based the 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

3.  Thereafter, the RO should review the 
expanded record, correcting any 
deficiencies, and issue a supplemental 
statement of the case.  If the 
determination remains adverse to the 
veteran, she should be afforded the 
opportunity to respond thereto before the 
case is returned to the Board.  No action 
is required of the veteran until she 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




